UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

  

 

ee ee ee ee eee x
: 19cv8364 (DLC)
EUGENE MASON,
ORDER
Plaintiff,
“VV wee a
u
AMTRUST FINANCIAL SERVICES, INC. and [fe f
DAVID LEWIS, [t ' te ur wn tl
Defendants. ae ee . Bae LE, MOPELES i
Seles x [bane & PILED: i = \20r4h
sep mereeetmmrscrmnenamntir es eh oN bet

 

 

DENISE COTE, District Judge:

On November 8, 2019, the defendants filed a motion to
dismiss the plaintiff's amended compiaint. On November 14, the
defendants submitted a letter requesting that the piaintiff’s
October 18 amended motion for a preliminary injunction be
consolidated with a trial on the merits. Also on November 14,
the plaintiff responded requesting that his amended motion for a
preliminary injunction be heard before a trial on the merits.
It is hereby

ORDERED that briefing on the amended motion for a
preliminary injunction is stayed pending resolution of the
defendants’ November 8 motion to dismiss.

Dated: New York, New York
November 15, 2019

Le

DENISE COTE
United States District Judge
